Name: Commission Regulation (EEC) No 1374/89 of 19 May 1989 amending Regulation (EEC) No 1562/85 laying down detaled rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: marketing;  food technology;  civil law
 Date Published: nan

 No L 137/26 Official Journal of the European Communities 20 . 5 . 89 COMMISSION REGULATION (EEC) No 1374/89 of 19 May 1989 amending Regulation (EEC) No 1562/85 laying down detaled rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 124/89 (2), and in particular Article 3 thereof, Whereas the scheme for aid for the processing of lemons introduced by Regulation (EEC) No 1035/77 has been restricted to products subject to competition from similar products imported from third countries ; whereas, following the repeal of the national restrictive arrangements on imports into Italy, the special conditions laid down for the granting of Community aid in that country were abolished by Regulation (EEC) No 1124/89 ; whereas the detailes rules for applying Commission Regulation (EEC) No 1562/85 (3), as last amended by Regulation (EEC) No 1715/86 (4), should accordingly be adapted to this new situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : 1 . The last subparagraph of Article 12 ( 1 ) is deleted. 2. In Article 13 :  point (f) in paragraph 1 is deleted ;  paragraph 3 is deleted. 3 . Article 14 is deleted. 4. The last paragraph of Article 15 (1 ) is deleted. 5. Article 16 is deleted. 6 . The last subparagraph of Article 17 ( 1 ) is deleted. 7. Article 19 is deleted. 8 . Article 20 (8) is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 125, 19 . 5 . 1977, p. 3. (2) OJ No L 118 , 29 . 4. 1989, p. 28 ; (3) OJ No L 152, 11 . 6 . 1985, p. 5. 4 OJ No L 149, 3 . 6 . 1986, p. 19 .